Exhibit 10.2

ADOBE SYSTEMS INCORPORATED

EXECUTIVE SEVERANCE PLAN

IN THE EVENT OF A CHANGE OF CONTROL

Adobe Systems Incorporated, a Delaware corporation (the “Company”) has adopted
this Executive Severance Plan (the “Plan”), effective as of December 12, 2006,
for the benefit of certain key employees of the Participating Company Group.

The Company considers it essential to the best interests of its stockholders to
take reasonable steps to retain its key management personnel.  Further, the
Board of Directors of the Company (the “Board”) recognizes that the uncertainty
and questions which might arise among management in the context of a Change of
Control of the Company could result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

The Board has determined, therefore, that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of its members of
management of the Company to their assigned duties without distraction in the
face of potentially disturbing circumstances arising from any possible Change of
Control of the Company.

The Company hereby adopts this Executive Severance Plan In the Event of a Change
of Control for the benefit of its employees who are eligible as provided in the
Plan.

Section 1.                                            Definitions.

1.1                                 “Accounting Firm” shall mean KPMG LLP or, if
such firm is unable or unwilling to perform the calculations required under this
Plan, such other national accounting firm as shall be designated by agreement
between the Participant to whom Section 4.1 applies and the Company.

1.2                                 “Base Salary” means the Participant’s annual
base salary as in effect during the last regularly scheduled payroll period
immediately preceding such Participant’s Date of Termination.  Base Salary does
not include any bonuses, commissions, fringe benefits, overtime, car allowances,
other irregular payments or any other compensation except base salary.

1.3                                 “Cause” shall mean (a) with respect to Group
I Participants (i) felony conviction; or (ii) willful disclosure of material
trade secrets or other material confidential information related to the business
of a Participating Company; or (iii) willful and continued failure substantially
to perform the same duties as in effect prior to the Change of Control for the
Participating Company (other than any such failure resulting from physical or
mental incapacity or any actual or anticipated failure resulting from a
resignation for Good Reason) after a written demand for substantial performance
is delivered by the Chief Executive Officer or the President of the Company,
which demand identifies the specific actions which the Chief Executive Officer
or the President of the Company believes constitute willful and continued
failure substantially to perform duties, and which performance is not
substantially corrected within ten (10) days of receipt of such demand.  For
purposes of the previous sentence, no act or failure to act shall be deemed
“willful” unless done, or omitted to be done, with willful malfeasance or gross

 


--------------------------------------------------------------------------------


negligence and without reasonable belief that action or omission was not
materially adverse to the best interest of the Participating Company Group; and
(b) with respect to Group II Participants (i) theft, dishonesty or falsification
of any employment or Participating Company Group records, (ii) improper
disclosure of a Participating Company’s confidential or proprietary information,
(iii) any intentional act by such Participant which has a material detrimental
effect on the Participating Company Group’s reputation or business, (iv) failure
to perform any reasonably assigned duties, which failure is not cured with in
thirty (30) days following written notice of such failure from the Participating
Company, (v) gross misconduct or (vi) felony conviction.

1.4                                 “Change of Control” shall mean a Change of
Control of the Company of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, whether or not the Company is then subject to such reporting
requirement; provided, however, that anything in this Plan to the contrary
notwithstanding, a Change of Control shall be deemed to have occurred if:

(a)                                  any individual, partnership, firm,
corporation, association, trust, unincorporated organization or other entity or
person, or any syndicate or group deemed to be a person under Section 14(d)(2)
of the Exchange Act, is or becomes the “beneficial owner” (as defined in Rule
13d-3 of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote in the election of directors of the Company;

(b)                                 during any period of two (2) consecutive
years (not including any period prior to the Effective Date), individuals who at
the beginning of such period constituted the Board and any new directors, whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least three-fourths (3/4ths) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (the
“Incumbent Directors”), cease for any reason to constitute a majority thereof;

(c)                                  there occurs a reorganization, merger,
consolidation or other corporate transaction involving the Company (a
“Transaction”), in each case with respect to which the stockholders of the
Company immediately prior to such Transaction do not, immediately after the
Transaction, own securities representing more than 50% of the combined voting
power of the Company, a parent of the Company or other corporation resulting
from such Transaction (counting, for this purpose, only those securities held by
the Company’s stockholders immediately after the Transaction that were received
in exchange for, or represent their continuing ownership of, securities of the
Company held by them immediately prior to the Transaction);

(d)                                 all or substantially all of the assets of
the Company are sold, liquidated or distributed; or

(e)                                  there is a “Change of Control” or a “change
in the effective control” of the Company within the meaning of Section 280G of
the Code and the Regulations.

2


--------------------------------------------------------------------------------




1.5                                 “Change of Control Date” shall mean the date
on which the Change of Control occurs.  Notwithstanding the first sentence of
this definition, if a Participant’s employment with the Participating Company
Group terminates prior to the Change of Control Date and it is reasonably
demonstrated that such termination (a) was at the request of the third party who
has taken steps reasonably calculated to effect the Change of Control or (b)
otherwise arose in connection with or in anticipation of the Change of Control,
then “Change of Control Date” shall mean the date immediately prior to the date
of such Participant’s termination of employment.

1.6                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and any successor provisions thereto.

1.7                                 “Committee” means the Executive Severance
Plan Administrative Committee responsible for administering the Plan as provided
in Section 5.

1.8                                 “Common Stock” shall mean the common stock
of the Company.

1.9                                 “Company” means Adobe Systems Incorporated,
a Delaware Corporation, and, except in determining under Section 1.4 hereof
whether or not any Change of Control has occurred, shall include any successor
to its business and/or assets.

1.10                           “Date of Termination” means the date of a
Participant’s termination of employment with the Participating Company Group as
determined in accordance with Section 3.6.

1.11                           “Disability” shall mean a Participant’s (a)
incapacity due to physical or mental illness which causes such Participant’s
absence from the full-time performance of his or her duties with the
Participating Company Group for six (6) consecutive months and (b) such
Participant’s failure to return to full-time performance of his or her duties
for the Participating Company Group within thirty (30) days after written Notice
of Termination due to Disability is given to a Participant.  Any question as to
the existence of Disability upon which a Participant and the Participating
Company Group cannot agree shall be determined by a qualified independent
physician selected by the Participant (or, if such Participant is not able to
select a physician, such selection shall be made by any adult member of the
Participant’s immediate family), and approved by the Participating Company
Group.  The determination of such physician made in writing to the Participating
Company Group shall be final and conclusive for all purposes of this Plan.

1.12                           “Effective Date” means December 12, 2001.

1.13                           “Equity Awards” shall mean options, restricted
stock, bonus stock or other grants or awards which consist of, or relate to,
equity securities of the Company and which have been granted to Participant’s
under the Equity Plans.  For purposes of this Plan, Equity Awards shall also
include any securities acquired upon the exercise of an option, warrant or
similar right that constitutes an Equity Award.

1.14                           “Equity Plans” shall mean the Adobe Systems
Incorporated 1994 Stock Option Plan, the Adobe Systems Incorporated 1994 Amended
Performance and Restricted Stock Plan, the Adobe Systems Incorporated 1999
Nonstatutory Stock Option Plan, the Adobe Systems

3


--------------------------------------------------------------------------------




Incorporated 2003 Equity Incentive Plan, the Adobe Systems Incorporated 2005
Special Purpose Equity Incentive Plan, and any other equity-based incentive plan
or arrangement adopted or assumed by the Company, and any future equity-based
incentive plan or arrangement adopted or assumed by the Company, but shall not
include the Adobe Systems Incorporated 1997 Employee Stock Purchase Plan or any
other plan intended to be qualified under Section 423 of the Code.

1.15                           “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended.

1.16                           “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended, and any successor provisions thereto.

1.17                           “Good Reason” shall mean a Participant’s
resignation of employment during the Term as a result of any of the following:

(a)                                  A meaningful and detrimental alteration in
such Participant’s position, titles, or the nature or status of responsibilities
(including reporting responsibilities) from those in effect immediately prior to
the Change of Control Date;

(b)                                 A reduction by the Participating Company
Group in such Participant’s Base Salary as in effect immediately prior to the
Change of Control Date or as the same may be increased from time to time
thereafter; a failure by the Participating Company Group to increase such
Participant’s salary at a rate commensurate with that of other similarly
situated key executives of the Participating Company Group; or a reduction in
the target incentive opportunity percentage used to determine such Participant’s
Target Bonus below the percentage in effect immediately prior to the Change of
Control Date;

(c)                                  The relocation of the office of the
Participating Company where such Participant is primarily employed immediately
prior to the Change of Control Date (the “COC Location”) to a location which is
more than fifty (50) miles away from the COC Location or the Participating
Company’s requiring such Participant to be based more than fifty (50) miles away
from the COC Location (except for required travel on the Participating Company’s
business to an extent substantially consistent with the Participant’s customary
business travel obligations in the ordinary course of business prior to the
Change of Control Date);

(d)                                 The failure by the Participating Company
Group to continue in effect any compensation plan in which such Participant
participated prior to the Change of Control Date or made available to such
Participant after the Change of Control Date, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan in connection with the Change of Control, or the failure by
the Participating Company Group to continue such Participant’s participation
therein on at least as favorable a basis, both in terms of the amount of
benefits provided and the level of participation relative to other participants,
as existed on the Change of Control Date;

(e)                                  The failure by the Participating Company
Group to continue to provide such Participant with benefits at least as
favorable in the aggregate to those enjoyed by such Participant under the
Participating Company Group’s retirement, savings, life insurance, medical,
health and accident, disability, and fringe benefit plans and programs in which
such

4


--------------------------------------------------------------------------------




Participant was participating in immediately prior to the Change of Control
Date; or the failure by the Participating Company Group to provide such
Participant with the number of paid vacation days to which he or she was
entitled on the basis of years of service with the Participating Company Group
in accordance with the Participating Company Group’s normal vacation policy in
effect immediately prior to the Change of Control;

(f)                                    The failure by the Participating Company
Group to pay or provide to such Participant with any material item of
compensation or benefits promptly when due;

(g)                                 The failure of the Participating Company
Group to obtain an agreement from any successor to assume and agree to perform
the obligations of this Plan, as contemplated in Section 9.1 hereof or, if the
business for which such Participant’s services are principally performed is sold
at any time after a Change of Control, the failure of the Participating Company
Group to obtain such an agreement from the purchaser of such business;

(h)                                 A material breach by the Participating
Company Group of the provisions of this Plan;

 provided, however, that an event described above in clause (a), (b), (d), (e),
(f) or (h) shall not constitute Good Reason unless it is communicated by such
Participant to the Company in writing and is not corrected by the Company in a
manner which is reasonably satisfactory to such Participant (including full
retroactive correction with respect to any monetary matter) within 10 days of
the Company’s receipt of such written notice.

1.18                           “Group I Participant” shall mean each senior
management employee of a Participating Company who (i) is on the U.S. payroll,
(ii) is not a party to any other retention and/or severance agreement with the
Participating Company Group that is not otherwise waived in accordance with
Section 3.9, and (iii) on the Change of Control Date, is classified as a Vice
President of a Participating Company.

1.19                           “Group II Participant” shall mean each senior
management-level employee of a Participating Company who (i) is on the U.S.
payroll, (ii) is not a party to any other retention and/or severance agreement
with the Participating Company Group that is not otherwise waived in accordance
with Section 3.9, and (iii) who on the Change of Control Date, is classified as
a Director, Senior Director, or such other position, which is determined by the
Company prior to the Change of Control as equivalent thereto.

1.20                           “Involuntary Termination” shall mean (i) a
Participant’s involuntary termination of employment with the Participating
Company Group during the Term other than for death, Disability or Cause or
(ii) a Participant’s resignation of employment with the Participating Company
Group during the Term for Good Reason.

1.21                           “Notice of Termination” means the notice
specified in Section 3.6.

1.22                           “Participating Company Group” means the Company
and any present or future United States parent and/or United States direct or
indirect subsidiary corporations of the Company that have been designated by the
Board as a “Participating Company” for purposes of this Plan (all of which along
with the Company being individually referred to as a “Participating

5


--------------------------------------------------------------------------------




Company” and collectively referred to as the “Participating Company Group”). 
For purposes of this Plan, a parent or subsidiary corporation shall be defined
in Sections 424(e) and 424(f) of the Code and shall include entities related to
the Company by similar ownership levels that are not corporations.

1.23                           “Participant” shall mean each Group I Participant
and each Group II Participant.

1.24                           “Plan” means this Adobe Systems Incorporated
Executive Severance Plan In the Event of a Change of Control.

1.25                           “Plan Year” means the calendar year and the last
day of such year is December 31.

1.26                           “Reference Bonus” shall mean the greater of (a)
the Target Bonus applicable to a Participant for the year in which such
Participant’s Involuntary Termination occurs or (b) the highest Target Bonus
applicable to such Participant in any of the three years ending prior to the
Change of Control Date.

1.27                           “Reference Salary” shall mean the greater of (a)
the annual rate of a Participant’s Base Salary from the Participating Company
Group in effect immediately prior to the date of such Participant’s Involuntary
Termination or (b) the annual rate of a Participant’s Base Salary from the
Participating Company Group in effect at any point during the three-year period
ending on the Change of Control Date.

1.28                           “Regulations” shall mean the proposed, temporary
and final regulations under Section 280G of the Code or any successor provision
thereto.

1.29                           “Severance Benefits” means those benefits
provided to a Participant under this Plan on account of a Change of Control, as
determined in accordance with Section 3.2, 3.3 and 3.4 after the execution of a
release of claims as required by Section 10.

1.30                           “Severance Multiple” shall mean (a) with respect
to Group I Participants, the sum of (i) two (2) plus (ii) one twelfth (1/12th)
for each completed year of service with the Participating Company Group (not in
excess of twelve (12) years), and (b) with respect to Group II Participants, the
sum of (i) one (1) plus (ii) one twelfth (1/12th) for each completed year of
service with the Participating Company Group (not in excess of six (6) years).

1.31                           “Target Bonus” shall mean an amount equal to (i)
a Participant’s Base Salary multiplied by such Participant’s target incentive
opportunity percentage under the Participating Company’s Annual Incentive Plan
and Profit Sharing Plan (or any successor plans then in effect), and (ii) 
target commissions.

1.32                           “Term” shall mean the period of a Participant’s
employment that commences on the Change of Control Date and shall continue until
the second anniversary of the Change of Control Date.

6


--------------------------------------------------------------------------------




Section 2.                                            Employment During the
Term.  During the Term, the following terms and conditions shall apply to a
Participant’s employment with the Participating Company Group:

2.1                                 Titles; Reporting and Duties.  A
Participant’s position, title, nature and status of responsibilities and
reporting obligations shall be no less favorable than those that such
Participant enjoyed immediately prior to the Change of Control Date.

2.2                                 Base Salary and Bonus.  A Participant’s Base
Salary and annual bonus opportunity may not be reduced, and such Participant’s
Base Salary shall be periodically reviewed and increased in the manner
commensurate with increases awarded to other similarly situated employees of the
Participating Company Group.

2.3                                 Incentive Compensation.  A Participant shall
be eligible to participate in each long-term incentive plan or arrangement
established by the Participating Company Group for its employees at such
Participant’s level of seniority in accordance with the terms and provisions of
such plan or arrangement and at a level consistent with the Participating
Company Group’s practices applicable to each Participant prior to the Change of
Control Date.

2.4                                 Benefits.  A Participant shall be eligible
to participate in all retirement, welfare and fringe benefit plans and
arrangements that the Participating Company Group provides to its employees in
accordance with the terms of such plans and arrangements, which shall be no less
favorable to such Participant, in the aggregate, than the terms and provisions
available to other similarly situated employees of the Participating Company
Group.

2.5                                 Location.  A Participant shall continue to
be employed at a business location in the metropolitan area in which such
Participant was employed prior to the Change of Control Date and the amount of
time that such Participant is required to travel for business purposes will not
be increased in any significant respect from the amount of business travel
required of such Participant prior to the Change of Control Date.

Section 3.                                            Severance Benefits.  In
the event of a Participant’s Involuntary Termination, the terminated Participant
shall be entitled to the following:

3.1                                 Payment of Wages and Accrued Vacation.  The
Company shall pay to such terminated Participant within five (5) days of the
date of such Involuntary Termination the full amount of any earned but unpaid
Base Salary through the Date of Termination at the rate in effect at the time of
the Notice of Termination, plus a cash payment (calculated on the basis of such
Participant’s Base Salary) for all unused vacation time which such Participant
may have accrued as of the Date of Termination.

3.2                                 Payment of Cash Severance.  Subject to
execution of a release of claims as described in Section 10 below, the
terminated Participant will receive the following cash benefits:

(a)                                  The Company shall pay to such terminated
Participant within five (5) days of the Date of Termination a pro rata portion
of the Participant’s Target Bonus for the year in which such Involuntary
Termination occurs, calculated on the assumption that all performance targets
have been or will be achieved.

7


--------------------------------------------------------------------------------




(b)                                 In addition, the Company shall pay to such
terminated Participant in a cash lump sum, within eight (8) days following the
date such terminated Participant executes the release described in Section 10
(or on the Date of Termination, if later) an amount equal to the product of (a)
the sum of such terminated Participant’s Reference Salary and Reference Bonus,
multiplied by (b) such terminated Participant’s Severance Multiple.  This
severance payment shall be in lieu of any other cash severance payments which
such terminated Participant is entitled to receive under any other severance pay
and/or retention plan or arrangement sponsored by any Participating Company.

3.3                                 Vesting and Exercise of Equity Awards. 
Subject to execution of a release of claims as described in Section 10 below,
and notwithstanding anything to the contrary contained in an applicable Equity
Award, all Equity Awards granted to a terminated Participant under the Equity
Plans (except performance share unit awards, which shall continue to be governed
by their current terms) shall vest in full and become exercisable, upon the
Participant’s Involuntary Termination during the Term.  Notwithstanding anything
in this Plan to the contrary, in no event shall the vesting and exercisability
provisions applicable to a terminated Participant under the terms of an Equity
Award be less favorable to such Participant than the terms and provisions of
such awards in effect on the Change of Control Date.

3.4                                 Benefits Continuation.  Subject to execution
of a release of claims as described in Section 10 below, and subject to the
terminated Participant and/or his or her eligible dependents electing continued
medical insurance coverage in accordance with the applicable provisions of
federal law (commonly referred to as “COBRA”), the Company shall pay the
terminated Participant’s COBRA premiums for the duration of such COBRA coverage,
or for the period of years equal to the Participant’s Severance Multiple,
whichever is less.  If the terminated Participant’s medical coverage immediately
prior to the Date of Termination included the terminated Participant’s
dependents, the Company paid COBRA premiums shall include the premiums necessary
for such dependents as have elected COBRA coverage.  Notwithstanding the above,
in the event the terminated Participant becomes covered under another employer’s
group health plan (other than a plan which imposes a preexisting condition
exclusion unless the preexisting condition exclusion does not apply) during the
period provided in this Section 3.4, the Company shall cease payment of the
COBRA premiums.

3.5                                 Other Benefit Plans.  A terminated
Participant’s participation and rights in other benefit plans as may be provided
by the Participating Company Group at the time of his/her Involuntary
Termination shall be governed solely by the terms and conditions of such plans,
if any.

3.6                                 Date and Notice of Termination.  Any
termination of a Participant’s employment by a Participating Company or by such
Participant during the Term shall be communicated by a notice of termination to
the other party hereto (the “Notice of Termination”).  The Notice of Termination
shall indicate the specific termination provision in this Plan relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Participant’s employment under the
provision so indicated.  The date of a Participant’s termination of employment
with the Participating Company Group shall be determined as follows:  (i) if
employment is terminated by the Participating Company Group in an Involuntary
Termination, five (5) days after the date the Notice of Termination is provided
by

8


--------------------------------------------------------------------------------




the Participating Company Group, (ii) if employment is terminated by the
Participating Company Group for Cause, the later of the date specified in the
Notice of Termination or ten (10) days following the date such notice is
received by the Participant, and (iii) if the basis of a Participant’s
Involuntary Termination is such Participant’s resignation for Good Reason, the
Date of Termination shall be ten (10) days after the date such Participant’s
Notice of Termination is received by the Company.

3.7                                 No Mitigation or Offset.  A terminated
Participant shall not be required to mitigate the amount of any payment provided
for in this Plan by seeking other employment or otherwise, nor shall the amount
of any payment or benefit provided for in this Plan be reduced by any
compensation earned by such a terminated Participant as the result of employment
by another employer or by retirement benefits paid by the Participating Company
Group or another employer after the Date of Termination or otherwise.

3.8                                 Withholding.  Amounts paid to a Participant
hereunder shall be subject to all applicable federal, state and local
withholding taxes.

3.9                                 Waiver of Any Other Participating Company
Retention/Severance Agreement.  A terminated Participant may elect, in his or
her sole discretion, to waive each and every prior retention and/or severance
agreement entered into between a Participating Company and such terminated
Participant in order to participate and receive the Severance Benefits provided
under this Plan. Such waiver shall be in writing in such form as may reasonably
be specified by the Committee and shall be filed with the Company in accordance
with such rules and procedures as may be reasonably established by the Committee

3.10                           Application of Section 409A.  Notwithstanding any
other provision of this Plan, to the extent the Committee determines in good
faith that (a) one or more of the payments or benefits received or to be
received by a Participant pursuant to the Plan would constitute deferred
compensation subject to the rules of Code Section 409A, and (b) that the
Participant is a “specified employee” under Code Section 409A, then only to the
extent required to avoid the Participant’s incurrence of any additional tax or
interest under Section 409A of the Code, such payment or benefit will be delayed
until the date which is six (6) months after the Participant’s “separation of
service” within the meaning of Code Section 409A.

Section 4.                                            Limitation on Payment of
Benefits.

4.1                                 Parachute Payments.  In the event that it is
determined by the Accounting Firm that any amount payable to a Participant under
this Plan, alone or when aggregated with any other amount payable or benefit
provided to such Participant pursuant to any other plan or arrangement of the
Participating Company Group, would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, then notwithstanding the other
provisions of this Plan, the amounts payable will not exceed the amount which
produces the greatest after-tax benefit to the Participant.  For purposes of the
foregoing, the greatest after-tax benefit will be determined within thirty (30)
days of the occurrence of such payment to the Participant, in the Participant’s
sole and absolute discretion.  To aid the Participant in making the
determination called for under this Section 4.1, the Company shall request a
determination in writing by the Accounting Firm.  As soon as practicable
thereafter, the Accounting Firm shall determine and report to the Company and
the Participant the amount of such payments and

9


--------------------------------------------------------------------------------




benefits which would produce the greatest after-tax benefit to the Participant. 
For the purposes of such determination, the Accounting Firm may rely on
reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and the Participant shall
furnish to the Accounting Firm such information and documents as the Accounting
Firm may reasonably request in order to make their required determination.  The
Company shall bear all fees and expenses the Accounting Firm may reasonably
charge in connection with its services contemplated by this Section. 
Notwithstanding the time limit above, Participant shall have no less than ten
(10) days following receipt of the Accounting Firm’s report to make the
determination called for by this Section 4.1.

4.2                                 Non-Duplication of Benefits. 
Notwithstanding any other provision in the Plan to the contrary, the benefits
provided hereunder shall be in lieu of any other severance plan and/or retention
agreement benefits provided by any Participating Company and the Severance
Benefits and other benefits provided under this Plan shall be reduced by any
severance paid or provided to a Participant by a Participating Company under any
other plan or arrangement.

4.3                                 Indebtedness of Participant.  If a
Participant is indebted to the Participating Company Group at his or her Date of
Termination, the Company reserves the right to offset any benefits under this
Plan by the amount of such indebtedness.

Section 5.                                            Plan Administration,
Amendment and Termination.

5.1                                 Plan Administrative Committee.

(a)                                  Administration by the Committee.  The Plan
shall be administered by the Committee.

(b)                                 Committee Members.  Except as otherwise
provided in Section 5.1(c) below, the Committee shall be composed of those
individuals at the Company who hold the titles of Vice President and General
Counsel, and Vice President Human Resources, or titles functionally equivalent
thereto, and another employee of the Company as shall be appointed by the
Board.  The designation of an individual as holding such title or position shall
constitute automatic appointment to the Committee and the resignation or other
termination of employment or change to a different position by a Committee
member shall constitute automatic resignation from the Committee.

(c)                                  Notwithstanding the foregoing, upon a
Change of Control, a majority of the Committee Members shall be comprised of
persons who were members of the Committee prior to the Change of Control or who
are elected to serve as additional Adobe Members as provided below (the “Adobe
Members”).  This shall be accomplished by retaining a majority of those persons
who were Committee Members prior to the Change of Control, regardless of whether
such members’ job titles have changed or they would otherwise be deemed to have
automatically resigned their membership on the Committee.  In the event that a
majority of the members of the Committee prior to the Change of Control are
unwilling or unable to continue to serve as members of the Committee, the
members of the Committee shall, by majority vote, elect sufficient additional
Adobe Members, so that a majority of the Committee Members are Adobe Members. 
Such additional Adobe Members shall be persons who were employed by the Company
prior to the Change of Control.

10


--------------------------------------------------------------------------------




(d)                                 The Committee Members shall not receive
compensation for their services on the Committee.  The Participating Company
Group shall indemnify and hold harmless the Committee Members from and against
all liabilities, claims, demands and costs, including reasonable attorneys’ fees
and expenses of legal proceedings, incurred by the Committee which arise as a
result of membership on the Committee.

5.2                            Committee Powers and Responsibilities.  The
Committee shall have all powers necessary to enable it properly to carry out its
duties with respect to the complete control of the administration of the Plan. 
Not in limitation, but in amplification of the foregoing, the Committee shall
have the power and authority in its discretion to:

(a)                               Construe the Plan to determine all questions
that shall arise as to interpretations of the Plan’s provisions, including
determination of which individuals are eligible for Severance Benefits, the
amount of Severance Benefits to which any employee may be entitled, the
determination of which type of Participant any individual is (i.e., Group I
Participant or Group II Participant) and all other matters pertaining to the
Plan;

(b)                              Adopt amendments to the Plan document which are
deemed necessary or desirable bring these documents into compliance with all
applicable laws and regulations, including but not limited to Code Section 409A
and the guidance thereunder; and

(c)                               Establish procedures for determining who the
Adobe Members of the Committee shall be after a Change of Control and/or for
electing additional Adobe Members of the Committee pursuant to Section 5.1.  For
purposes of this Section 5.2(c), only those persons who were members of the
Committee prior to the Change of Control shall be authorized to vote.

5.3                            Decisions of the Committee.  Decisions of the
Committee made in good faith upon any matter within the scope of its authority
shall be final, conclusive and binding upon all persons, including Participants
and their legal representatives.  Any discretion granted to the Committee shall
be exercised in accordance with such rules and policies as may be established by
the Committee from time to time.

5.4                            Plan Amendment.  The Plan may be amended by the
Committee as provided by Section 5.2(b) and may also be amended by resolution of
the Board of Directors of the Company (i) for the purposes specified in Section
5.2(b), (ii) to increase the amount and/or type of Severance Benefits provided
by the Plan, and (iii) to extend the Plan termination date as provided in
Section 5.5.  Except as otherwise provided in this Section 5.4 the Plan may not
be amended prior to its termination, or, in the event the Plan is extended as
provided in this section 5.4,  the date on which it would have terminated under
Section 5.5 had it not been extended.

5.5                            Plan Termination.  This Plan shall terminate
automatically five (5) years from the Effective Date unless extended by the
Company or unless a Change of Control shall have occurred prior thereto, in
which case the Plan shall terminate following the later of the date which is at
least twenty-four (24) months after the occurrence of a Change of Control or the
payment of all Severance Benefits due under the Plan.

Section 6.                                            Claims for Benefits.  Any
person who believes he or she is entitled to benefits under this Plan may submit
a claim for benefits.  The claim must be in writing and should state

11


--------------------------------------------------------------------------------




the claimant’s reasons for claiming these benefits.  The claims should be sent
to the Executive Severance Plan Administrative Committee of Adobe Systems
Incorporated.  If the claim is denied, in whole or in part, written notice of
the denial will be provided within ninety (90) days of initial receipt of the
claim.  Such notice will include an explanation of the factors on which the
denial is based and what, if any, additional information is needed to support
the claim.  Further review of the claim may be obtained by filing a written
request for review.  An individual whose claim for benefits is denied may file a
request for review with the Committee within sixty (60) days.  After receiving a
request for review, the Committee will render a final decision within sixty (60)
days, unless circumstances require an extension of an additional sixty (60) days
for the review.  In this case, the Committee will notify the claimant in writing
of the need for an extension.  The Committee’s decision will be in writing,
setting forth the specific reasons for the decision, as well as specific
references to the Plan provisions upon which the decision is based.

Section 7.                                            Legal Fees and Expenses. 
The Company shall pay or reimburse a Group I Participant for all costs and
expenses (including, without limitation, court costs and reasonable legal fees
and expenses which reflect common practice with respect to the matters involved)
incurred by such Group I Participant as a result of any claim, action or
proceeding (a) arising out of such Group I Participant’s termination of
employment during the Term, (b) contesting, disputing or enforcing any right,
benefits or obligations under this Plan or (c) arising out of or challenging the
validity, advisability or enforceability of this Plan or any provision thereof. 
The payments or reimbursements provided for herein shall be paid by the
Participating Company Group promptly (but in no event more than five (5)
business days) following receipt of a written request for payment or
reimbursement, as the case may be.

Section 8.                                            Miscellaneous.

8.1                                 No Contract of Employment.  Nothing in this
Plan shall be construed as giving any Participant any right to be retained in
the employ of the Participating Company Group or shall affect the terms and
conditions of a Participant’s employment with the Participating Company Group
prior to the commencement of the Term.

8.2                                 ERISA Plan.  This Plan is intended to be (a)
an employee welfare plan as defined in Section 3(1) of ERISA and (b) a “top-hat”
plan maintained for the benefit of a select group of management or highly
compensated employees of the Participating Company Group.

8.3                                 Source of Payments.  All payments provided
under this Plan, other than payments made pursuant to any other Participating
Company Group employee benefit plan which provides otherwise, shall be paid in
cash from the general funds of the Participating Company Group, and no special
or separate fund shall be established, and no other segregation of assets made,
to assure payment.  To the extent that any person acquires a right to receive
payments from the Participating Company Group hereunder, such right shall be no
greater than the right of an unsecured creditor of the Participating Company
Group.

8.4                                 Notice.  For the purpose of this Plan,
notices and all other communications provided for in this Plan shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
overnight courier or United States registered mail, return receipt requested,
postage prepaid, addressed to the Executive Severance Plan Administrative
Committee, Adobe Systems Incorporated, 345 Park Avenue, San Jose, California
95110-2704,

12


--------------------------------------------------------------------------------




with a copy to the General Counsel of the Company, or to a Participant at the
address set forth in the Participating Company Group’s payroll records or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

8.5                                 Nonalienation of Benefits.  No benefit under
the Plan may be assigned, transferred, pledged as security for indebtedness or
otherwise encumbered by any Participant or subject to any legal process for the
payment of any claim against a Participant.

8.6                                 Validity.  The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect.

8.7                                 Headings.  The headings contained in this
Plan are intended solely for convenience of reference and shall not affect the
rights of the parties to this Plan.

8.8                                 Governing Law.  This Plan shall be governed
by and construed in accordance with the laws of the State of California to the
extent such laws are not preempted by ERISA.

Section 9.                                            Successors; Binding
Agreement.

9.1                                 Assumption by Successor.  The Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform the
obligations under this Plan in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, however, that no such assumption shall relieve the Company of its
obligations hereunder.  As used in this Section 9, the “Company” shall include
the Company as defined in Section 1.9 and any successor to its business and/or
assets which assumes and agrees to perform the obligations arising under this
Plan by operation of law or otherwise.

9.2                                 Enforceability; Beneficiaries.  This Plan
shall be binding upon and inure to the benefit of each Participant (and such
Participant’s personal representatives and heirs) and the Company and any
organization which succeeds to substantially all of the business or assets of
the Company, whether by means of merger, consolidation, acquisition of all or
substantially all of the assets of the Company or otherwise, including, without
limitation, as a result of a Change of Control or by operation of law.  This
Plan shall inure to the benefit of and be enforceable by each Participant’
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If a Participant should die while any
amount would still be payable hereunder if such Participant had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Plan to such Participant’s devisee, legatee or
other designee or, if there is no such designee, to such Participant’s estate.

Section 10.                                      Release of Claims.  No
Severance Benefits shall be paid to a Participant under this Plan unless and
until the Participant shall, in consideration of the payment of such Severance
Benefits, execute a release of claims in a form satisfactory to the Committee;
provided, however,

13


--------------------------------------------------------------------------------




that such release shall not apply to any right a Participant may have to be
indemnified by the Company.

 

 

Adobe Systems Incorporated

 

 

 

 

 

 

Dated: September 25, 2006

By:

/s/ Randy Furr

 

 

 

Randy Furr

 

 

Executive Vice President and

 

 

Chief Financial Officer

 

14


--------------------------------------------------------------------------------